Citation Nr: 1042848	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-40 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post-operative aortic valve 
replacement with subacute bacterial endocarditis and congestive 
heart failure.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue on appeal was previously before the Board in April 2008 
when the claim was denied.  The Veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In October 2009, the Court granted a joint motion for 
remand, directing that the issue on appeal be returned to the 
Board for compliance with instructions included in the joint 
remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The joint motion for remand referenced in the introduction 
directed the Board to obtain copies of any records the Social 
Security Administration may have pertinent to the Veteran's claim 
for benefits.  He reported he was receiving benefits in the early 
1970's.  VA must attempt to obtain this evidence.  

The joint motion for remand found fault in the Board's failure to 
determine if the Veteran's service treatment records were 
available from the VA Records Management Center.  It was noted 
that VA made a request for the records in November 1998 but it is 
not clear as to whether a negative response had been received 
from the VA Records Management Center.  The VA Records Management 
Center should be contacted to determine if the Veteran's service 
treatment records  are available.  VA must continue efforts to 
obtain the evidence until successful or until a determination is 
made that the records sought do not exist or that further efforts 
to obtain those records would be futile.  

The joint motion for remand referenced in the introduction found 
fault in the Board's decision in failing to obtain information 
from the Defense Threat Reduction Agency (DTRA) regarding the 
Veteran's alleged exposure to radiation while on active duty.  
The Board notes, however, that the joint motion for remand is 
incorrect with regard to the Veteran's radiation claim.  When 
there is evidence that a Veteran has a radiogenic disease, 38 
C.F.R. § 3.311 sets out specific requirements for the development 
of evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer the 
claim to the VA Under Secretary for Benefits.  38 C.F.R. § 
3.311(a)(2), (b).  In the current case, there is no competent 
evidence of record indicating that the Veteran has a radiogenic 
disease.  Thus development required by 38 C.F.R. § 3.311 has not 
been triggered.  However, the Board is bound by the joint motion 
for remand via the October 2009 Court Order which specifically 
directed that the Board comply with the instructions included in 
the joint motion.  Therefore, the Board is required to direct 
that VA contact the DTRA to obtain a radiation dose assessment 
and any other data significant to the claim.  

The joint motion also faulted the Board for relying on an 
inadequate medical opinion.  The medical statement relied upon by 
the Board did not include any opinion as to whether the Veteran 
has a heart condition which was etiologically linked to his 
reported in-service radiation exposure.  The joint motion 
specifically directed that the Board was to obtain a medical 
opinion as to whether the Veteran's "alleged radiation exposure 
aggravated his heart condition."  When read in connection with 
the above paragraph, the Board is placed in the position that it 
must schedule the Veteran for a VA examination, regardless of 
whether his alleged radiation exposure is documented, in order to 
determine if he currently has a heart condition due to alleged 
exposure.  It is possible that the DTRA could determine that the 
Veteran had no radiation exposure but the wording of the joint 
motion still requires the Board to obtain an opinion based on the 
allegation.  The Board is bound by the joint motion.  

In September 2010, the Veteran's representative submitted a large 
number of medical records and requested that the evidence be 
returned to the RO for initial consideration.  The records will 
be returned to the RO for initial consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim 
to the extent possible.

2.  Contact the VA Records Management 
Center and determine if the Veteran's 
service treatment records are located 
there.  If the records are located, obtain 
them for association with the claims file.  
If the records are not available, the 
attempts made to obtain the evidence and 
the negative response(s) must be documented 
in the claims file.  Continue actions to 
obtain this evidence until it is secured or 
until it is affirmatively determined that 
the evidence is not available.  

3.  Develop the claim in accordance with 38 
C.F.R. § 3.311 to include obtaining a dose 
estimate with regard to the Veteran's 
allegations of exposure to radiation while 
on active duty.  Regardless of whether the 
Veteran has a radiogenic disease, a dose 
estimate must be obtained.  

4.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional who must provide 
an opinion as to the etiology of any 
cardiac disorder found on examination.  The 
claims file must be made available to and 
pertinent documents therein reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  A detailed 
history should be obtained from the 
Veteran.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should respond to the following: 

a).  Is it at least as likely as not 
(50 percent or greater likelihood) 
that the Veteran had a pre-existing 
cardiac disorder which increased in 
severity during active duty?

b).  If the Veteran's preexisting 
cardiac disorder increased in severity 
during active duty, is it at least as 
likely as not (50 percent or greater 
likelihood) that such increase was due 
to the natural progression of the 
disorder, or if not, due to 
aggravation of the disorder in 
service?  This opinion should include 
a discussion of the Veteran's reported 
radiation exposure during active duty 
and any confirmed radiation exposure 
which is determined from the 
development set out above.  

c)  Is it at least as likely as not 
(50 percent or greater likelihood) 
that the Veteran currently has or had 
a cardiac disorder which was incurred 
during the Veteran's active duty 
service to include any radiation 
exposure?

All medical opinions must contain 
clear conclusions with supporting data 
and a reasoned medical explanation.  
If the examiner cannot provide any 
requested opinion without resort to 
speculation, the examiner should so 
state and provide a rationale for why 
the opinion would be speculative.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of 
the underlying condition, as 
contrasted with temporary or 
intermittent flare-ups of 
symptomatology.

5.  After the above has been completed to the 
extent possible, review the claims file and 
ensure that the foregoing development actions 
have been conducted and completed in full, 
and that no other notification or development 
action, in addition to those directed above, 
is required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

6.  Then readjudicate the appellant's claim 
based on a review of all the evidence of 
record to include the most recent submissions 
from the Veteran's representative.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

